Case: 22-30004   Document: 00516541926     Page: 1   Date Filed: 11/10/2022



          United States Court of Appeals
               for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                              No. 22-30004
                                                                     FILED
                         consolidated with
                                                             November 10, 2022
                         Nos. 22-30005, 22-30014
                           Summary Calendar                     Lyle W. Cayce
                                                                     Clerk

   United States of America,

                                                      Plaintiff—Appellee,

                                  versus

   Clarence Robinson, Jr.,

                                                   Defendant—Appellant,

                         consolidated with
                           _____________

                              No. 22-30011
                            _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                  versus

   Clarence Robinson,

                                                   Defendant—Appellant.


              Appeals from the United States District Court
                   for the Middle District of Louisiana
     USDC Nos. 3:20-CR-25-1, 3:20-CR-26-1, 3:94-CR-26-1, 3:20-CR-24-1
Case: 22-30004     Document: 00516541926          Page: 2       Date Filed: 11/10/2022

                                    No. 22-30004
                        c/w Nos. 22-30005, 22-30014, 22-30011
   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Clarence
   Robinson, Jr., has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Robinson has not filed a response. We
   have reviewed counsel’s brief and the relevant portions of the records
   reflected therein. We concur with counsel’s assessment that the appeals
   present no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEALS ARE DISMISSED.
   See 5th Cir. R. 42.2.
          There is a clerical error in the written judgment in No. 22-30004.
   Robinson was sentenced to a total of 36 months of imprisonment, but the
   judgment in No. 22-30004 incorrectly states that his total term of
   imprisonment is 30 months. This is a purely clerical error that “did not
   substantively alter” the sentence. United States v. Spencer, 513 F.3d 490, 492
   (5th Cir. 2008). Accordingly, we REMAND No. 22-30004 for the limited
   purpose of correcting that error. See Fed. R. Crim. P. 36.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
                                         2